Citation Nr: 1431274	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral lower extremity disability.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to service connection for a lung disability, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for posttraumatic stress disorder has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is in the Veteran's file.

In February 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a Form 9, dated October 2012, the Veteran indicated that he wanted a BVA hearing by live videoconference as it related to the issues of service connection for a psychiatric disorder, a low back disability, and a bilateral lower extremity disability.  He was previously granted a BVA hearing for the aforementioned issues in November 2011.  As the Veteran has already been afforded a hearing and additional development based on his lay statements has already been completed, an additional hearing is not required as it relates to the Veteran's claims for a psychiatric disorder, a low back disability, and a bilateral lower extremity disability.


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether a low back disability and a bilateral lower extremity disability are related to service.  

2.  The most probative evidence of record does not show that the Veteran suffers from PTSD or any other psychiatric disorder.

3.  Prior to the promulgation of a decision on appeal, the Veteran notified the VA that he did not wish to pursue his appeal involving entitlement to service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a bilateral lower extremity disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013).

4.  The criteria for dismissal of the claim of service connection for a lung disability, claimed as due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A May 2008 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination were obtained in March 2012.  VA examinations were conducted and opinions were obtained in July 2011, April 2012, and July 2012; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations include interviews with the Veteran, reviews of the record, and full physical examinations addressing the relevant criteria for each disability.  The examination reports are adequate to adjudicate the Veteran's claims.

There is no indication in the record that any additional evidence relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Secondary service connection may also be granted for a disability that is proximately due to or the result of a service- connected disability. 38 C.F.R. § 3.310(a).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).

During the pendency of the appeal, the regulations related to claims for PTSD were amended to now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  3.304(f)(3)(2013). 

Service Connection for a Low Back and Bilateral Lower Extremity Disabilities

The Veteran's spine was noted as normal on entrance.  Service treatment records indicate that the Veteran fell off a truck, landing onto his sternum in October 1967.  He complained of pain on deep breathing.  A right rib series was negative and the impression was sternum contusion.  In August 1969, the Veteran was treated for whiplash following an auto accident.  On separation from service, the Veteran denied a history of recurrent back pain.

Six months after discharge from service, in July 1970, the Veteran was evaluated for low back pain .  He reported a history of pain in the lower neck and upper back immediately following the auto accident.  He also reported experiencing low back pain approximately two weeks after the accident.  X-rays noted the Veteran's spine was essentially normal except for the L5-S1 interspace and some Schmorl's nodes at L5-6.  The Veteran was seen multiple times for back pain between July 1970 and January 1972.  There is a break in the medical evidence of record from 1972 until 1986.

During the hearing, the Veteran testified that he injured his back during service.  He stated that he experienced pain in his low back following the fall in October 1967, but that he managed to live with the pain.  He stated that he denied recurrent back pain on separation from service because he was young and wanted to return home.

On VA examination in April 2012, the Veteran reported that he was in an auto accident and that he fell off a truck and landed on his back during service.  

On physical examination, the VA examiner noted decreased range of motion, pain, and abnormal spinal contour.  Lower extremity strength was normal; however, knee reflexes were hypoactive and ankle reflexes were absent bilaterally.  There was also evidence of decreased sensation of the left thigh, knee, ankle, and foot.  The examiner assessed intervertebral disc syndrome, degenerative disc and joint disease of the lumbosacral spine, and mild bilateral lower extremity radiculopathy.  He opined that the Veteran's low back disability was not related to service.  

In support of his conclusion, the examiner noted that there are no medical entries in the service medical record indicating low back pain.  Additionally, the examiner noted that the Veteran's current description of falling on his back during service is irreconcilable with the service treatment records which indicate he fell on his sternum.  He further noted that the Veteran's treatment for low back pain within a year of service raises the question of a back injury either early in or prior to service. However, in his opinion, the July 1970 x-ray findings were not the result of in-service injuries because such an acute injury generally requires at least five to seven years to generate detectable degenerative changes.  The examiner concluded that the current condition of the Veteran's lumbosacral spine are due to the cumulative effects of 25 years of work in coal mines, truck driving, and other general labor type activities, the bulk of which occurred prior to and after service.

The Veteran maintains that service connection is warranted for a low back disability and bilateral lower extremity disability.  Specifically, he maintains that the evidence is in relative equipoise regarding the source of his low back disability and accompanying bilateral lower extremity disability.

While the VA examiner maintains that the Veteran's low back is not related to service, his conclusion is not supported by the rationale he provided.  The examiner acknowledges that the Veteran's treatment immediately following service raises the question of a back injury either early on or prior to service, but concludes that the Veteran's current low back disability is related to activities prior to and after service.  

The Veteran's spine was noted as normal on entrance and the claim file does not contain clear and unmistakable evidence indicating otherwise.  The Veteran provided competent testimony of low back pain during and immediately after service, which is bolstered by treatment records in 1970 noting back pain during service and after. 

The examiner notes that the Veteran's treatment immediately following service raises the question of a back injury during service, and the Veteran must be presumed sound on entrance based on the evidence of  record.  The Board finds the evidence is at least in equipoise as to whether the current low back disability is related to service.  

Service connection for a low back disability and its associated neurological abnormality, a bilateral lower extremity disability, is warranted. 

Service Connection for a Psychiatric Disorder

The service treatment records, including reports of entrance and separation examinations, contain no complaint, finding, history, or diagnosis of a psychiatric disorder.

After service, VA and private treatment records indicate that the Veteran received treatment for a psychiatric disorder following a positive PTSD screening in 2008.  The Veteran was seen by Kay D. Taylor, a psychiatric mental health nurse practitioner, who assessed major depression and posttraumatic stress disorder.  

Between February 2008 and April 2011, Ms. Taylor assigned a Global Assessment of Functioning (GAF) score between 52 and 78.  The (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  The Veteran was also seen by Ronald S. Coffin, a social worker, who administered a Mississippi Scale for Combat Related PTSD. According to Mr. Coffin's March 2009 report, the Veteran scored 114, which is above the cut off of 107 for PTSD.  Mr. Coffin diagnosed the Veteran with PTSD and also indicated that the Veteran's GAF was estimated to be 44.

During the hearing, the Veteran testified that he was exposed to mortar fire, small arms fire, and dead bodies while serving as a truck driver in Vietnam.

On VA examination in July 2011, the Veteran reported a history of alcohol abuse immediately following service that lead to several auto accidents; however, he denied having current alcohol problems.  The Veteran has been married since 1970 and reported that he socializes with others, pursues limited leisure activities, and attends church regularly.  He takes Sertraline for depressed mood with positive results.  He also reported that his dreams about Vietnam have basically ceased since working with Ms. Taylor.

The VA psychiatrist reviewed the evidence of record and noted that the Veteran's mood, orientation, judgment, and thought process were unremarkable.  Examples of inappropriate behavior and violence were noted to include episodes where the Veteran reflexively slapped someone after being startled.  The VA psychiatrist also noted symptoms of recurrent distressing dreams of the event, efforts to avoid thoughts or activities that arouse recollections of the trauma, and exaggerated startle response.  Despite the aforementioned symptoms, there was no evidence of clinically significant distress or impairment in social, occupational, or other important areas of functioning. The psychiatrist explained the importance of occupational and social implications to the Veteran and allowed the Veteran additional opportunities to provide an answer; however, the Veteran maintained that that he has never been held back in any occupational or social pursuit by any of the aforementioned symptoms.  The examiner further noted that the Veteran denied symptoms that were reported in Mr. Coffin's assessment.  Based on a lack of occupational or social limitations, the VA psychiatrist noted that the Veteran does not meet the clinical guidelines for a diagnosis of PTSD. No axis I diagnosis was assessed.

In an addendum opinion, the VA psychiatrist also concluded that the Veteran's level of functioning as indicated by the record and on examination was not consistent with an assignment of an initial diagnosis of either PTSD or major depression both before and after the date of the VA examination.  The psychiatrist noted that the Veteran's GAF scores were indicative of only mild symptoms.  

In statements and testimony, the Veteran asserts that service connection is warranted because his stressor is consistent with his service and VA health officials have diagnosed him with PTSD.  

The VA has conceded the occurrence of the Veteran's claimed stressor based on his credible testimony that was consistent with his duties in Vietnam.  The outstanding issue is whether the Veteran has a current mental disorder diagnosis related to the conceded stressor.

VA regulations require that psychiatric disorder diagnoses are supported by specific findings on examination and conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorder (DSM - IV).  38 C.F.R. § 4.125.

A July 2011 PTSD examination and July 2012 addendum by a VA psychiatrist noted that, although the Veteran suffers from several symptoms such as exaggerated startle response, he does not meet the criteria for a an Axis I psychiatric disorder .  The VA psychiatrist noted that the Veteran denied significant distress or impairment in social or occupational functioning, which is a requirement for a diagnosis of PTSD under the criteria of the DSM - IV.  Additionally, the VA psychiatrist noted that the Veteran's GAF scores were inconsistent with a diagnosis of major depression

Other records show that the Veteran was diagnosed as suffering from PTSD and depression by treatment providers, namely Ms. Taylor, a psychiatric mental health nurse practitioner, and Mr. Coffin, a social worker.  Those opinions have been directly rebutted by the VA psychiatrist.  

The Board finds the opinions contained in the July 2011 VA PTSD examination report and July 2012 addendum by the VA psychiatrist to be dispositive with respect to whether the Veteran has, or does not have, a psychiatric disorder.  The psychiatrist provides a detailed explanation for why the Veteran does not meet the criteria for an Axis I diagnosis.  Conversely, the reports of Ms. Taylor and Mr. Coffin do not support their diagnoses.  

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved; and service connection for a psychiatric disorder is not warranted.

Lung disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In October 2012, following receipt of a supplemental statement of the case relating to the Veteran's claim of service connection for several issues including a lung disability, the Veteran noted that he was limiting his appeal to service connection for a psychiatric disorder, a low back disability, and a bilateral lower extremity disability.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning service connection for a lung disability and dismissal is warranted.











ORDER

Service connection for a low back disability is granted.

Service connection for a bilateral lower extremity disability is granted.

Service connection for a psychiatric disorder, to include posttraumatic stress disorder is denied.

Entitlement to service connection for a lung disability is dismissed.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


